Duckworth, Chief Justice.
The applicant for the writ of habeas corpus, on the advice of counsel, pled guilty to a felony charge after a hearing of an insanity plea in which he was found by a jury to be capable of standing trial. After the hearing, the lower court found he had had a fair trial; that none of his constitutional rights had been violated; and that he was competent to plead guilty; and from all the facts before the court, remanded the prisoner to the custody of the sheriff. Held:
The judge being the trior of facts as well as the law, and his judgment being supported by evidence, we find no abuse of his discretion. Grier v. Balkcom, 213 Ga. 133 (97 SE2d 151); Allen v. Caldwell, 224 Ga. 47 (159 SE2d 289).

Judgment affirmed.


All the Justices concur.